       Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

DEBORAH GRAY, as Guardian ad litem
of R.B., a minor child,

               Plaintiff,

       v.                                                               No. 1:19-cv-406-WJ-SCY

ACADIA HEALTHCARE COMPANY,
INC. and ROLLING HILLS HOSPITAL,
LLC,

               Defendants.


   MEMORANDUM OPINION AND ORDER ON DEFENDANT ROLLING HILLS’S
           MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                  MOTION TO TRANSFER VENUE

       THIS MATTER is before the Court on Defendant Rolling Hills’s Motion to Dismiss or,

in the alternative, Motion to Transfer Venue [Doc. 8], filed May 9, 2019. Defendant Rolling Hills

is an Oklahoma entity facing a lawsuit in New Mexico for an alleged rape at its Oklahoma hospital.

Defendant’s motion raises the threshold question of whether New Mexico is the proper venue.

       On March 20, 2019, Plaintiff filed a complaint against Defendants in the First Judicial

District Court of Rio Arriba County, New Mexico. Doc. 1 at 6-66. Plaintiff alleged that a Rolling

Hills Hospital staff member raped R.B. while she was a resident at the hospital. Id. at 15. On May

2, 2019, Defendants removed the case on diversity grounds to this Court. Id. at 1-5. A week later,

Defendant Rolling Hills filed the subject motion requesting the Court dismiss the case for lack of

personal jurisdiction and venue or, in the alternative, transfer the case to the Eastern District of

Oklahoma. Doc. 8. Defendant Acadia Healthcare has a registered agent in New Mexico and,

therefore, did not join the motion contesting personal jurisdiction or venue. Doc. 1 at 6.
       Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 2 of 7



                                          DISCUSSION

I.     Personal Jurisdiction

       The plaintiff has the burden of making a prima facie showing that “jurisdiction is legitimate

under the laws of the forum state and that the exercise of jurisdiction does not offend the due

process clause of the Fourteenth Amendment.” C5 Med. Werks, LLC v. CeramTec GMBH, No. 17-

1173, 2019 WL 4282099, at *2 (10th Cir. Sept. 11, 2019) (citation omitted). New Mexico’s long-

arm statute “extends the jurisdictional reach of New Mexico courts as far as constitutionally

permissible.” Tercero v. Roman Catholic Diocese of Norwich, Connecticut, 132 N.M. 312, 316

(2002); Fireman's Fund Ins. Co. v. Thyssen Min. Const. of Canada, Ltd., 703 F.3d 488, 492–93

(10th Cir. 2012). The personal jurisdiction analysis, therefore, concerns only whether the exercise

of personal jurisdiction offends due process.

       Due process requires that the defendant “purposefully established minimum contacts

within the forum State” and that the “assertion of personal jurisdiction would comport with ‘fair

play and substantial justice.’” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903

(10th Cir. 2017) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)). The

defendant’s contacts with the forum state can result in either general or specific jurisdiction.

       A. General Jurisdiction

       General jurisdiction exists when the defendant’s contacts with the forum state “are so

‘continuous and systematic’ as to render them essentially at home in the forum State.” Id. at 904

(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

       Plaintiff argues general jurisdiction exists because Defendant Rolling Hills targets New

Mexico adolescents and maintains a website New Mexico residents can use to contact and place

New Mexico adolescents at Rolling Hills Hospital. Doc. 17 at 7. Plaintiff’s arguments, however,



                                                  2
        Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 3 of 7



do not withstand scrutiny when considering Defendant Rolling Hills’s Chief Executive Officer’s

affidavit [Doc. 8-1], which Plaintiff does not refute:

        Rolling Hills Hospital, LLC, (RHH) [is] an Oklahoma limited liability company,
        with its principle place of business in Ada, Oklahoma. . . . RHH does not have an
        office nor any physical presence in New Mexico, nor does RHH own property in
        New Mexico. RHH does not conduct any business activities in New Mexico. RHH
        is not registered to do business in New Mexico. . . . RHH does not have any officer
        or director in New Mexico. RHH does not employ anyone in New Mexico. RHH
        does not hold any bank account in New Mexico. RHH does not file tax returns in
        New Mexico. RHH does not use any website, advertising or telephone listing in
        New Mexico to directly target citizens of New Mexico.

See Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995) (“The allegations in the

complaint must be taken as true to the extent they are uncontroverted by the defendant’s

affidavits.”). Also, “maintenance of a web site does not in and of itself subject the owner or

operator to personal jurisdiction . . . simply because it can be accessed by residents of the forum

state.” Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th Cir. 2011).

        The Court finds that Plaintiff has not met her burden to show that Defendant Rolling Hills

is subject to general jurisdiction in New Mexico.

        B. Specific Jurisdiction

        Specific jurisdiction has a “two-step inquiry: (a) whether the plaintiff has shown that the

defendant has minimum contacts with the forum state; and, if so, (b) whether the defendant has

presented a ‘compelling case that the presence of some other considerations would render

jurisdiction unreasonable.’” Old Republic Ins. Co., 877 F.3d at 904 (quoting Burger King Corp.,

471 U.S. at 476-477). For there to be minimum contacts “the defendant must have ‘purposefully

directed its activities at residents of the forum state,’ and . . . ‘the plaintiff’s injuries must arise out

of [the] defendant’s forum-related activities.’” Id. (citation omitted).

        Plaintiff argues specific jurisdiction exists because Defendant Rolling Hills used the New



                                                     3
       Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 4 of 7



Mexico Children, Youth, and Family Department (CYFD) as a referral source to place New

Mexico residents at its hospital and because Defendant Rolling Hills had communications with

CYFD about placing Plaintiff at Rolling Hills Hospital. Doc. 17 at 3-4. Plaintiff’s claimed injuries,

however, do not arise out of a referral or Defendant Rolling Hills’s communications with CYFD,

but rather the alleged rape at Rolling Hills Hospital in Ada, Oklahoma. For there to be specific

jurisdiction, there must be an “affiliation between the forum and the underlying controversy,

principally, an activity or an occurrence that takes place in the forum State. When there is no such

connection, specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected

activities in the State.” Old Republic Ins. Co., 877 F.3d at 908 (quoting Bristol–Myers Squibb Co.

v. Super. Ct. of Cal., 137 S.Ct. 1773, 1781 (2017) (citation omitted).

       The Court notes that in support of Plaintiff’s argument, she cites her affidavit [Doc. 17-1]

in which she explains that “CYFD was looking for an appropriate facility to meet R.B.’s

therapeutic needs” and after “having a hard time finding a placement . . . [CYFD] found Rolling

Hills.” Plaintiff’s affidavit makes clear that it was CYFD that sought out Rolling Hills Hospital

and, as such, further supports that Defendant Rolling Hills did not target New Mexico residents.

       Plaintiff also argues specific jurisdiction exists because her injuries continue to be felt in

New Mexico. Doc. 17 at 5. The Supreme Court, however, has rejected such an argument explaining

that “an injury is jurisdictionally relevant only insofar as it shows that the defendant has formed a

contact with the forum State. The proper question is not where the plaintiff experienced a particular

injury or effect but whether the defendant’s conduct connects him to the forum in a meaningful

way.” Walden v. Fiore, 571 U.S. 277, 290 (2014).

       The Court finds that Plaintiff has not met her burden to show that Defendant Rolling Hills

is subject to general or specific jurisdiction in New Mexico. The Court, therefore, does not need



                                                 4
       Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 5 of 7



to determine whether the “assertion of personal jurisdiction would comport with ‘fair play and

substantial justice.’” Old Republic Ins. Co., 877 F.3d at 903 (citation omitted).

       C. Jurisdictional Discovery

       In the alternative, Plaintiff requests limited discovery on whether Defendant Rolling Hills

is subject to personal jurisdiction. Doc. 17 at 11. The Court has broad discretion in deciding

whether to grant jurisdictional discovery. See Bell Helicopter Textron, Inc. v. Heliqwest Int’l, Ltd.,

385 F.3d 1291, 1298-99 (10th Cir. 2004). The Court does not abuse its discretion by denying

jurisdictional discovery when there is a “very low probability that the lack of discovery [will]

affect[] the outcome of th[e] case.” Id.

       Plaintiff requests she be allowed to depose Defendant Rolling Hills regarding its contacts

with New Mexico. Defendant Rolling Hills’s Chief Executive Officer’s affidavit [Doc. 8-1], which

Plaintiff does not refute, however, already addresses Defendant Rolling Hills’s contacts with New

Mexico, and Plaintiff has not shown that jurisdictional discovery will yield different answers. The

Court, therefore, denies Plaintiff’s discovery request.

II.    Venue

       28 U.S.C. § 1391(b) provides that a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

The statute defines residency as “any judicial district in which such defendant is subject to the

court’s personal jurisdiction.” Id. § 1391(c)(2).

                                                    5
        Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 6 of 7



        Venue is not proper in New Mexico. Defendant Rolling Hills does not reside in New

Mexico, so § 1391(b)(1) does not permit venue in New Mexico. A substantial part of the events

giving rise to the claim did not occur in New Mexico, so § 1391(b)(2) also does not permit venue

in New Mexico. And because venue is proper in another district, § 1391(b)(3) is not applicable.

        Venue is proper in the Eastern District of Oklahoma. Defendant Rolling Hills’s principal

place of business is located there, and the alleged rape occurred there. Doc. 8 at 18 n.6. The Court,

therefore, transfers the case to the United States District Court for the Eastern District of

Oklahoma. See 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”).

        In the interest of judicial economy and to avoid piecemeal litigation, the Court also

transfers the case against Defendant Acadia Healthcare to the United States District Court for the

Eastern District of Oklahoma. See 28 U.S.C. § 1404(a) (“For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought.”). The Court notes that the same counsel represents

both Defendants but requested to transfer the case only on behalf of Defendant Rolling Hills.

Doc. 8 at 17-19. The Court cannot envision a scenario where Defendant Acadia Healthcare would

oppose Defendant Rolling Hills’ venue transfer request considering that the same counsel

represents both of these two Defendants. Therefore, the Court can only assume that Defendant

Acadia Healthcare does not oppose Defendant Rolling Hill’s position that transferring this case to

the United States District Court for the Eastern District of Oklahoma is proper.

                                            CONCLUSION

        Defendant Rolling Hills is not subject to personal jurisdiction in New Mexico and, as a



                                                    6
       Case 1:19-cv-00406-WJ-SCY Document 30 Filed 10/01/19 Page 7 of 7



result, venue is not proper in New Mexico. Venue, however, is proper in the Eastern District of

Oklahoma because Defendant Rolling Hills resides there and a substantial part of the events giving

rise to the claim occurred there.

       IT IS THEREFORE ORDERED that Defendant Rolling Hills’s Motion to Dismiss or,

in the alternative, Motion to Transfer Venue [Doc. 8] is GRANTED IN PART in that venue is

transferred.

       IT IS FURTHER ORDERED that the Clerk of Court TRANSER THE ABOVE-

CAPTIONED CASE to the United States District Court for the Eastern District of Oklahoma.




                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                7
